IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANN COUGHLIN, ADMINISTRATRIX OF            : No. 166 EAL 2016
THE ESTATE OF THOMAS COUGHLIN,             :
DECEASED,                                  :
                                           : Petition for Allowance of Appeal from
                   Petitioner              : the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
UMMU MASSAQUOI,                            :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of August, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


      In a civil trial brought on behalf of a pedestrian who was killed by a
      motorist, is it reversible error where the defendant motorist admits
      evidence of the pedestrian’s uncorroborated post-mortem blood alcohol
      content (BAC) by way of a toxicology expert who merely explains the
      uncorroborated BAC in terms of how an equivalent BAC would render an
      “average” person unfit to cross the street?